Citation Nr: 0305555	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  02-09 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.  

(The claim of entitlement to service connection for pulmonary 
tuberculosis is the subject of a future decision.)


ATTORNEY FOR THE BOARD

R. Coppola

INTRODUCTION

The veteran had recognized guerrilla service on May 10, 1943 
and from August 1943 to March 1946.  The veteran had active 
military service in the Philippine Scouts from June 1946 to 
April 1947.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision from the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that new and 
material evidence had been submitted to reopen the claim, but 
determined that the evidence was against the claim for 
service connection for pulmonary tuberculosis.  

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and reopening prohibited if such 
evidence is not submitted.  Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see 
also Winters v. West, 12 Vet. App. 203, 206 (1999), rev'd on 
other grounds, sub nom.; Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000).  The Board is required to conduct an 
independent new-and-material-evidence analysis in claims 
involving prior final decisions.  Id.  

The Board is now undertaking additional development on the 
claim of entitlement to service connection for pulmonary 
tuberculosis, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing the response to 
the notice, the Board will prepare a separate decision 
addressing this issue.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).

The Board has duly considered the provisions of the VCAA, and 
is now undertaking additional development on the claim of 
entitlement to service connection for pulmonary tuberculosis.  



As there remains additional development of the service 
connection claim, discussion of the VA's duty to assist in 
light of the VCAA is premature at this time.  
Additionally, the Board need not discuss the limited 
application of the VCAA in this new and material evidence 
claim, given the favorable disposition of that issue as 
decided herein.


FINDINGS OF FACT

1.  In a March 1974 rating decision the RO denied service 
connection for pulmonary tuberculosis.  The RO notified 
appellant of this decision by letter dated March 21, 1974.  
The veteran submitted a notice of disagreement in April 1974 
and the RO issued a statement of the case in May 1974.  The 
veteran did not perfect his appeal.  

2.  Evidence submitted since the March 1974 rating decision, 
wherein the RO denied service connection for pulmonary 
tuberculosis bears directly and substantially upon the issue 
at hand, and in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the March 1974 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for pulmonary tuberculosis is new and material, 
and the claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302, 20.1103 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence shows the appellant filed an application for 
service connection for disabilities not at issue on appeal.  
The veteran submitted two affidavits from former comrades in 
support of that claim.  

In July 1954 the RO granted service connection for residuals 
of malaria.  The RO assigned a noncompensable rating, 
effective August 18, 1953.  The RO denied service connection 
for insanity, rheumatism and appendicitis.  The RO notified 
the veteran of that decision by letter dated July 29, 1954; 
he did not appeal.  

The evidence shows the RO obtained the veteran's service 
medical records for his period of service in the Philippine 
Scouts in July 1954.  The June 1946 service medical entrance 
examination shows the lungs were normal and a chest x-ray 
examination was negative.  They show hospitalization and 
treatment for malaria in June 1946.  They show 
hospitalization and treatment for scabies in November 1946.  
Finally, they show hospitalization and treatment for 
bronchopneumonia in December 1946.  The March 1947 medical 
separation examination shows the lungs were normal and a 
chest x-ray examination was negative.  These service medical 
records do not show diagnosis or treatment for pulmonary 
tuberculosis.  

In July 1958 the veteran submitted a statement requesting 
hospital treatment for pulmonary tuberculosis.  Later that 
month the RO notified him that treatment for this condition 
was unavailable because he was not service-connected for this 
disability.  

In December 1972 the veteran submitted an affidavit in which 
he contended that he had a pending claim in connection with 
his services rendered during the war.  He indicated that he 
had incurred pulmonary tuberculosis either during that time 
of after his discharge from the service.  

By letter dated December 11, 1972 the RO denied his claim.  
The RO notified him that the evidence needed to show x-ray 
evidence of exposure within three years after separation from 
service.  

In February 1974 the veteran submitted a claim for service 
connection for a nervous breakdown and other body disorders 
as well as a claim for an increased rating for residuals of 
malaria.  The veteran included a private medical certificate 
with his claim.  The physician rendered a diagnosis of 
nervous breakdown due to chronic cerebral malaria and general 
debility.  

In March 1974 the RO denied service connection for a nervous 
condition, pulmonary tuberculosis.  The RO also denied a 
compensable evaluation for residuals of malaria.  The RO 
notified the veteran of this decision by letter dated March 
21 1974.  The veteran filed a notice of disagreement with 
respect to the denial of a compensable rating for residuals 
of malaria.  The RO accepted this as a notice of disagreement 
as to all three issues and issued a statement of the case in 
May 1974.  The veteran did not perfect his appeal.  

In December 1999 the veteran filed a claim to reopen service 
connection for pulmonary tuberculosis.  He alleged that he 
had incurred and been treated for pulmonary tuberculosis from 
1945 to 1946 during his recognized guerrilla service.  

Included with his claim the veteran submitted a November 1999 
certification showing his service in the recognized 
guerrillas, a copy of a November 1999 medical statement 
showing diagnoses of conditions not at issue, a copy of his 
Affidavit for Philippine Army Personnel, and a copy of a 
March 1946 Philippine Enlistment Record.  The latter document 
indicates that the veteran was treated for minimal pulmonary 
tuberculosis by a physician from 1945 to 1946.  A copy of an 
August 1986 chest x-ray examination report shows diagnoses of 
nonspecific bronchitis and atheromatous aorta.  Also 
submitted is a June 2000 medical statement from a private 
physician, who certifies that the veteran is suffering from 
pulmonary tuberculosis.  


Criteria
New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If no substantive appeal is filed within the prescribed 
period, the agency of original jurisdiction may close the 
case for failure to respond after receipt of the statement of 
the case.  The action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104 (West 
1991).

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) 
(paramount concern in evaluating any judicial test for new 
and material evidence is its consistency with the 
regulation).  

In accordance with 38 C.F.R. § 3.156, evidence is new and 
material if it (1) was not of record at the time of the last 
final disallowance of the claim and is not merely cumulative 
of evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208, 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant revision of a previous decision.  Hodge, 155 
F.3d at 1362(overruling the third prong of the Colvin test 
(that the evidence must be reasonably likely to change the 
outcome of the decision)).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  
Justice v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Materiality & Finality

The veteran did not perfect his appeal of the March 1974 
rating decision, wherein the RO denied service connection for 
pulmonary tuberculosis.  Although the veteran submitted a 
notice of disagreement in April 1974 with the denial of 
service connection he did not file an appeal after the RO 
issued the May 1974 statement of the case.  Consequently, 
that decision is final based on the evidence of record at 
that time.  38 U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  

As stated above, in order to reopen a claim by providing new 
and material evidence, the veteran must submit evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The evidence added to the record since the March 1974 rating 
decision includes a November 1999 certification showing 
service in the recognized guerrillas, a copy of a November 
1999 medical statement showing diagnoses of conditions not at 
issue, a copy of his Affidavit for Philippine Army Personnel, 
a copy of a March 1946 Philippine Enlistment Record and 
private medical evidence.  

The latter document indicates that the veteran was treated 
for minimal pulmonary tuberculosis by a physician from 1945 
to 1946.  A copy of an August 1986 chest x-ray examination 
report shows diagnoses of nonspecific bronchitis and 
atheromatous aorta.  Also submitted is a June 2000 medical 
statement from a private physician, who certifies that the 
veteran is suffering from pulmonary tuberculosis.  

The copy of a March 1946 Philippine Enlistment Record 
indicates that the veteran was treated for minimal pulmonary 
tuberculosis by a physician from 1945 to 1946.  In August 
2001 a field examiner verified the authenticity of this 
document.  The June 2000 medical statement from the veteran's 
private physician certifies that he is suffering from 
pulmonary tuberculosis.  This evidence is new because it was 
not previously of record at the time of the March 1974 rating 
decision.  

It is also material because the prior final denial was 
predicated on the fact that the official records did not show 
the veteran was treated or diagnosed with pulmonary 
tuberculosis during active service and the competent post-
service evidence did not show active pulmonary tuberculosis 
during the applicable regulatory period following separation.  
There had been no diagnosis of pulmonary tuberculosis and the 
RO determined that the veteran's statement that he suffered 
from pulmonary tuberculosis during active service did not 
substantiate the claim.  

Since the credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted, this evidence is relevant and probative of the 
issue whether pulmonary tuberculosis was incurred as a result 
of active service.  Justice, 3 Vet. App. at 513.  

For these reasons, the Board finds that the evidence 
submitted since the March 1974 rating decision is new and it 
bears directly and substantially upon the issue at hand, and 
in connection with the evidence previously of record, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  



The Board concludes that the evidence received since the 
March 1974 decision wherein the RO denied the claim for 
service connection for pulmonary tuberculosis is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).  


ORDER

The appellant, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
pulmonary tuberculosis, the appeal is granted to this extent.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

